         Case 1:17-cv-04058-RA-SLC Document 117 Filed 06/02/20 Page 1 of 7




             R OB I N SON B R OG L E I NWA N D G R E EN E G ENOV E SE & G LU C K P.C.
                                       875 THIRD AVENUE
                                  NEW YORK, NEW YORK 10022

                                            (212) 603-6300


                                          FAX (212) 956-2164
                                                                            John D’Ercole
                                                                            Direct Tel.: (212) 603-6368
                                                                            jdd@robinsonbrog.com
                                           June 2, 2020
VIA ECF

Hon. Ronnie Abrams, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                        Re:    Kwan v. Sahara Dreams Co. II Inc. et al
                               Docket No: 17 Civ. 4058 (RA)(SLC)

Dear Judge Abrams,

         We are counsel to Defendants in the above-referenced action. We write in response to the
partial objections filed by the Plaintiff on May 19, 2020 (the “Objections”) to the Report and
Recommendation of United States Magistrate Judge Sarah L. Cave dated and entered on May 5,
2020 (the “Report and Recommendation”). The Report and Recommendation recommended that
the Plaintiff’s motions for conditional certification of a class under the Fair Labor Standards Act
(“FSLA”) and certification of a class action pursuant to Rule 23, Fed. R. Civ. P., be denied without
prejudice. Plaintiff objects only to that portion of the Report and Recommendation that denied her
motion for conditional certification under the FSLA. For the reasons set forth below and those set
forth in the Report and Recommendation, the Court should adopt the Report and Recommendation
in its entirety. In addition to the arguments below, the Defendants incorporate by reference herein
the arguments made opposing conditional certification in Defendants’ Memorandum of Law in
Opposition to Plaintiff’s Motion for Conditional Certification of a Collective Action Pursuant to
29 U.S.C. 216 (b) (Docket Entry No. 101).

        Plaintiff asserts three objections to the Magistrate’s Report and Recommendation. First,
Plaintiff argues that conditional certification is merely a “case management tool” and essentially
should be adopted as a matter of course under a “low standard of proof.” See Objections at p. 1.
Second, the Plaintiff argues, acknowledging that there was no basis for certifying a conditional
collective as broad as Plaintiff sought to include all non-managerial employees of the Defendants,

{01058225.DOCX;1 }
         Case 1:17-cv-04058-RA-SLC Document 117 Filed 06/02/20 Page 2 of 7




R O BI N S O N B RO G L E I N WA N D G RE E NE G E NOV E SE & G L U C K P.C.

June 2, 2020
Hon. Ronnie Abrams, U.S.D.J.
Page 2


that Magistrate Cave should have recommended the certification of a “narrower collective rather
than denying it wholesale.” See Objections at p. 2. Plaintiff argues that she recounted sufficient
details in her conversations with other room attendants and floor managers to warrant the
certification of a collective of room attendants and floor managers at Dream Downtown. Third,
Plaintiff argues that she sufficiently established that room attendants and floor managers were the
victims of a common policy that violated the law, namely that floor managers “were compensated
on a salary basis and they were not paid more when they worked more hours. This was due to a
policy of misclassification as exempt employees that applied to all floor managers.” See
Objections at p. 3.

    1. Plaintiff Was Required To Make A Modest Factual Showing For Conditional
       Certification Not Based Upon Unsupported Assertions.

        Although a low standard of proof exists for certification of a collective action under the
FSLA, the Plaintiff is still required to make a “modest factual showing” " that they and potential
similarly situated opt-in plaintiffs together were victims of a common policy or plan that violated
the law. Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010). This “modest factual showing”
"cannot be satisfied simply by unsupported assertions." Cunningham v. Elec. Data Sys. Corp., 754
F. Supp. 2d 638, 644 (S.D.N.Y. 2010); Myers v. Hertz Corp., supra, 624 F.3d at 555; see also
Brown v. Barnes & Noble, Inc., 252 F. Supp. 3d 255, 261 (S.D.N.Y. 2017). "[A] plaintiff cannot
simply state his belief that others are similarly situated based on conversations with or observations
of those other potential opt-in members; rather, he must supply additional detail regarding the
particular conversations or observations substantiating that belief." Fu v. Mee May Corp., 15 Civ.
4549, 2016 U.S. Dist. LEXIS 53199, at *3 (S.D.N.Y. 2016); Sanchez v. JMP Ventures, L.L.C., 13
Civ. 7264, 2014 U.S. Dist. LEXIS 14980, at *10 (S.D.N.Y. 2014). Accordingly, there is no basis
for the Plaintiff’s first objection essentially arguing that her motion should be granted as a matter
of course, without imposing any burden on her.

    2. The Report & Recommendation Properly Recommends Denial Of Conditional
       Certification.

        Many courts in this Circuit have denied certification where a plaintiff fails to provide
specific factual allegations beyond simply alleging that they observed or spoke with similarly
situated employees who stated that they were allegedly denied overtime compensation. See Cruz
v. 70-30 Austin St. Bakery, Inc., 18 Civ. 7408, 2019 U.S. Dist. LEXIS 73666 (S.D.N.Y.
2019)(denying conditional certification based upon the singular five page affidavit of the
plaintiff where nothing in plaintiff's "affidavit pertains to the hours or wages of the other
individuals employed by [d]efendants" other than the vague assertion that other employees
regularly worked in excess of 40 hours without overtime premium pay, which is insufficient to


{01058225.DOCX;1 }
         Case 1:17-cv-04058-RA-SLC Document 117 Filed 06/02/20 Page 3 of 7




R O BI N S O N B RO G L E I N WA N D G RE E NE G E NOV E SE & G L U C K P.C.

June 2, 2020
Hon. Ronnie Abrams, U.S.D.J.
Page 3


"demonstrat[e] a 'factual nexus' between named [p]laintiff[] and the potential opt-in plaintiffs);
Ji v. Jling Inc., 15-CV-4194, 2016 U.S. Dist. LEXIS 66013, at *4-*5 (E.D.N.Y. 2016)(denying
conditional certification based on plaintiff's sole affidavit where plaintiff did not offer any
specific evidence that other employees of defendant actually worked more than 40 hours per
week and were, therefore, entitled to overtime premium pay); Mata v. Foodbridge LLC, 14 Civ.
8754, 2015 U.S. Dist. LEXIS 70550, at *3-4 (E.D.N.Y. 2015)(denying conditional certification
where plaintiff offered only his own affidavit in which he claimed, based on unspecified
"observations and conversations", that other employees of defendant "were not paid their
overtime wages . . . and were forced to sign fraudulent documents"); Sanchez v. JMP Ventures,
L.L.C., supra, 2014 U.S. Dist. LEXIS 14980, at *2 (denying conditional certification based on
plaintiff's sole affidavit in which he alleged a "common practice" at all of defendant's restaurants
based on his "observations and conversations with other employees" who plaintiff identified only
by their first names because such an affidavit merely amounted to "a list of generalized
allegations that have been molded into a declaration which reads similarly to the complaint");
Shanfa Li v. Chinatown Take-Out Inc., 16 Civ. 7787, 2018 U.S. Dist. LEXIS 28693, at *4-*5
(S.D.N.Y. 2018)(denying motion for conditional certification based on plaintiff's claim that other
employees were "underpaid" without describing who these other employees were, what their
base salary was or whether they worked enough to qualify for overtime compensation); Fu v.
Mee May Corp., supra, 2016 U.S. Dist. LEXIS 53199, at *3 (denying motion for conditional
certification based solely on plaintiffs' "conversations with . . . coworkers and knowledge of their
working hours and what they were paid" (internal quotation marks omitted)); Guo v. Tommy's
Sushi Inc., 14 Civ. 3964, 2014 U.S. Dist. LEXIS 147981, at *3 (S.D.N.Y. 2015)(denying motion
for conditional certification of a collective of all non-managerial employees based on
"unsupported assertions" regarding discussions and comparisons among coworkers); Ali v. New
York City Health & Hosps. Corp., No. 11-CV-6393, 2013 U.S. Dist. LEXIS 44091 at *3
(S.D.N.Y. 2013)(denying conditional certification motion where plaintiff merely alleged that she
"had conversations with other respiratory therapists about the fact that we worked in excess of
forty hours a week"); Morales v. Plantworks, Inc., No. 05-CV-2349, 2006 U.S. Dist. LEXIS
4267, 2006 WL 278154, at *3 (S.D.N.Y. 2006) (denying certification where there was no
support for plaintiffs' claim of similarly situated other employees other than a "conclusory
allegation . . . that '[t]here are over 20 current and former employees that are similarly situated to
Plaintiffs . . . ."). These authorities demonstrate conditional certification is regularly denied
where a plaintiff’s motion is based upon unsupported assertions. As set forth below, there was no
basis based upon the proof submitted by the Plaintiff to conditional certify a narrower collective
than that sought by Plaintiff, namely a collective of room attendants and floor managers.
Accordingly, there is no basis for the Plaintiff’s second objection that the Magistrate Judge
should have not denied Plaintiff’s motion for conditional certification outright.




{01058225.DOCX;1 }
         Case 1:17-cv-04058-RA-SLC Document 117 Filed 06/02/20 Page 4 of 7




R O BI N S O N B RO G L E I N WA N D G RE E NE G E NOV E SE & G L U C K P.C.

June 2, 2020
Hon. Ronnie Abrams, U.S.D.J.
Page 4




    3. Plaintiff’s Quantum Of Proof For Conditional Certification Falls Far Short Of
       Demonstrating A Modest Factual Showing Of Similarly Situated Employees Who
       Were The Victims Of A Common Policy Illegal Under the FSLA.

        Plaintiff cites She Jian Guo v Tommy's Sushi Inc., 2014 US Dist LEXIS 147981 (S.D.N.Y.
Oct. 16, 2014) in support of her Objections and arguing that a collective of room attendants and
floor managers should have been certified. On its face, however, Tommy’s Sushi is
distinguishable. First, the Plaintiff’s motion in Tommy’s Sushi was based upon the submission of
multiple affidavits. Here, the Plaintiff relies solely upon her own affidavit. “W]hen a plaintiff
submits only one affidavit, without corroboration, the level of detail in that affidavit becomes
particularly important in evaluating the sufficiency of the plaintiff's showing". Gomez v.
Kitchenette 123 Inc., 16 Civ. 3302, 2017 U.S. Dist. LEXIS 155257, at *4 (S.D.N.Y. 2017) In
addition, when there has been discovery with respect to conditional certification, as here, courts
have imposed a "modest plus" standard for determining whether a plaintiff has sufficiently
demonstrated that her and potential opt-in plaintiffs together were victims of a common policy or
plan that violated the law. See Korenblum v. Citigroup, Inc., 195 F.Supp.3d 475, 481-82 (S.D.N.Y.
2015). Second, in Tommy’s Sushi, the court found that the Complaint and supporting affidavits
contain specific factual allegations establishing that each named plaintiff worked approximately
60 to 80 hours per week but was paid only $480 or $500 twice per month, averaging less than
$3.50 per hour, demonstrating a common policy of failing to pay overtime compensation illegal
under the FSLA. Here, the evidence proffered by Plaintiff demonstrates that as a room attendant
she generally worked 40 hours per week and that other room attendants also only worked 40 hours
per week in that they were required to finish their work within their prescribed 40 hour work
schedule. Plaintiff has offered no evidence that she or other room attendants were the victims of
a common policy to deny them overtime compensation. Similarly, Plaintiff has offered no proof
in the form of conversations, observations or otherwise that other floor managers, assuming they
were mischaracterized as exempt employees, worked more than 40 hours per week. The Plaintiff
contends that the employee handbook of the Dream Downtown somehow unexplainedly evidences
an illegal policy of denying employees overtime compensation. However, this assertion is not
meritorious. The Dream Downtown Employee Handbook, specifically provides, inter alia, that
non-exempt employees are entitled to overtime pay (P000027). In particular, there is no basis for
certifying a collective of room attendants at the Dream Downtown. The Magistrate Judge was
correct in recommending denial of conditional certification since Plaintiff provided no concrete
facts evidencing a common scheme or plan denying employees overtime compensation and the
lack of critical details concerning her conversations with other employees. Report and
Recommendation at p. 12.



{01058225.DOCX;1 }
         Case 1:17-cv-04058-RA-SLC Document 117 Filed 06/02/20 Page 5 of 7




R O BI N S O N B RO G L E I N WA N D G RE E NE G E NOV E SE & G L U C K P.C.

June 2, 2020
Hon. Ronnie Abrams, U.S.D.J.
Page 5


         First, none of these other alleged room attendants whom she spoke with have submitted
affidavits in support of a collective action. As set forth above, when a plaintiff submits only his
or her own singular affidavit, without corroboration, the level of detail in that affidavit becomes
particularly important in evaluating the sufficiency of the plaintiff's showing. In such a case, it
becomes critically important for the plaintiff to provide specific details concerning the substance
of the conversations or observations including when and where they took place. With respect to
all of the conversations and/or observations with room attendants, Plaintiff only makes
generalized and conclusory allegations and does not state when and where they took place.
Second, all of the conversations and/ observations center on complaints made by room attendants
that their workload required them to work through all or part of their lunch break in order to
finish within their prescribed eight (8) hour shift and 40 hour workweek, which does not
demonstrate that any of these other room attendants worked in excess of 40 hours per week
entitling them to overtime compensation. None of the conversations and/or observations make
any reference to any of them having to work more than 40 hours during any given workweek.
See Ji, supra, 2016 U.S. Dist. LEXIS 66013, at *4-*5. Plaintiff’s alleged conversations with
other room attendants, at best, make only vague assertions that other room attendants are
similarly situated because they were not paid overtime compensation. No specific evidence has
been offered by Plaintiff that any other room attendant actually worked more than 40 hours per
week and Plaintiff has not demonstrated that she has actual knowledge of the hours that other
room attendants worked and what they were paid. None of the conversations with room
attendants make any mention of the failure on the part of the Dream Downtown to pay room
attendants overtime compensation to which they were allegedly entitled. Based upon this
quantum of proof, the courts in this circuit have roundly rejected conditional certification. See
Cruz; Ji; Sanchez; Shanfa Li; Fu; Mata; Guo; Ali; Morales, supra.

        Second, Plaintiff’s showing is also utterly lacking to certify a collective of floor
managers. Plaintiff has not provided any specific details about her alleged conversations with
other floor managers including when and where these conversations occurred. These alleged
conversations amount to nothing more than a generalized statement that floor managers,
allegedly like her, were not paid overtime wages, a quantum of evidence that courts have
determined is insufficient to certify a collective under the FSLA. Mata v. Foodbridge LLC,
supra, 2015 U.S. Dist. LEXIS 70550, at *3-*4. Specifically, Plaintiff has not demonstrated that
she has any knowledge of the paycheck details for these other floor managers and any
knowledge of length of hours that any of these floor managers worked during any particular
workweek of their work history. Moreover, while Plaintiff alleges, without any documentary
proof, that it was her alleged practice as floor manager to leave 30 minutes after her shift ended
(Kwan Affidavit, ¶¶ 12, 26-27), she did not state in her affidavit that other floor managers had a
similar practice, which might entitle them to overtime pay if they were determined to be non-
exempt. See Brown, supra, 2018 U.S. Dist. LEXIS at * 60. Moreover, because floor managers


{01058225.DOCX;1 }
         Case 1:17-cv-04058-RA-SLC Document 117 Filed 06/02/20 Page 6 of 7




R O BI N S O N B RO G L E I N WA N D G RE E NE G E NOV E SE & G L U C K P.C.

June 2, 2020
Hon. Ronnie Abrams, U.S.D.J.
Page 6


were not required to clock in or out, determining when a floor manager began work, when a floor
manager stopped work and how long the floor manager took for a meal break is an impossible
task and, at best, requires individualized proof. See Chun Lun Guan v. Long Island Bus. Inst.,
Inc., 15 Civ. 2215, 2018 U.S. Dist. LEXIS 216363 at * 11 (S.D.N.Y 2018).

        Plaintiff also contended that floor managers were misclassified as exempt employees, but
she has offered no proof other than stating that other floor managers at the Dream Downtown
have a common FSLA exempt designation, which courts routinely find insufficient to certify a
collective action. See Ahmed v. T.J. Maxx Corp., 103 F.Supp.3d 343, 351 (S.D.N.Y. 2015);
Jenkins v. TJX Companies Inc., 853 F. Supp. 2d 317, 323 (E.D.N.Y. 2012); Khan v. Airport
Mgmt. Servs., LLC, No. 10 CIV. 7735, 2011 U.S. Dist. LEXIS 133134, at *4 (S.D.N.Y. 2011).
Moreover, Plaintiff in her affidavit also makes no mention of (a) the duties of other floor
managers whom she conversed with, (b) the level of managerial duties that they exercised and
(c) the proportion of non-managerial duties that they performed. The Second Circuit has held
that “FSLA regulations are explicit that the determination of employee’s exemption status must
be based on the specific employee’s actual primary duties, not on his or her title or position.
Gold v. N.Y. life Ins. Co., 730 F.3d 137, 145 (2d Cir. 2013); Myers, 624 F.3d at 549. The
determination of whether an individual floor manager has properly been classified as an exempt
employee is an issue more appropriately determined on a case-by-case basis than by treating all
of the floor managers as part of a single collective, especially given that criteria to determine
whether an employee was properly classified is exempt is to analyze the amount of managerial
duties they exercised and the proportion of non-exempt work they were required to perform. See
Dean v. Priceline.com Inc., 3:00 Civ. 1273, 2001 U.S. Dist. LEXIS 24982 (D. Conn. 2001).
Whether the Plaintiff was properly classified as exempt will involve a detailed factual analysis of
her job duties and responsibilities including her assertion that she had to perform the non-
managerial work of cleaning rooms when there was a shortage of room attendants. This
determination is individualized among floor managers and likely to vary. The claim by the
Plaintiff that floor managers were misclassified as exempt is particularly lacking since she
accepted the promotion from room attendant to floor manager obviously for the substantially
higher pay that she would receive in that position.

        Plaintiff also asserted that her pay stubs that she received as a floor manager were
“fabricated” because they indicated that she worked 35 hours per week when, in actuality, she
alleges that she worked more than 40 hours per week. However, any reference to hourly status
on Plaintiff’s pay stubs has no effect on the determination of whether she was a salaried, exempt
employee. Wright v. Aargo Sec. Servs., 2001 U.S. Dist. LEXIS 882 at *21-22 (S.D.N.Y.
2001)(an employee may be salaried even though time records recorded the number of hours
worked and listed an hourly rate of pay).



{01058225.DOCX;1 }
         Case 1:17-cv-04058-RA-SLC Document 117 Filed 06/02/20 Page 7 of 7




R O BI N S O N B RO G L E I N WA N D G RE E NE G E NOV E SE & G L U C K P.C.

June 2, 2020
Hon. Ronnie Abrams, U.S.D.J.
Page 7


        In summary, Plaintiff’s alleged conversations with both room attendant and flor managers
amount to nothing more than general assertions that these other employees were improperly
denied overtime compensation without the requisite detail demanded to make a modest factual
showing based upon the singular affidavit of Plaintiff after discovery. Accordingly, there is no
basis for the Plaintiff’s third objection that she sufficiently demonstrated that her and potential
opt-in parties were the victims of a common policy that violated the law sufficient to warrant the
certification of a collective of room attendants and/or floor managers.

       For all of the foregoing reasons, the Magistrate Judge’s Report and Recommendation
should be adopted by this Court in its entirety.

                                              Respectfully submitted,

                                              s/ John D’Ercole
                                              John D’Ercole, Esq.


cc:      John Troy, Esq.




{01058225.DOCX;1 }
